Citation Nr: 0631338	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for basal cell carcinoma 
on the nose with squamous cell carcinoma of the left check 
and an actinic keratoses of the face, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from March 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
regional office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's basal cell carcinoma on the nose with squamous 
cell carcinoma of the left check and actinic keratoses of the 
face has been rated under Diagnostic Code 7800 which provides 
criteria for rating disfigurement of the head, face and neck.  

The Board notes that, effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities, 
Diagnostic Code Series 7800. 67 Fed. Reg. 49596 (July 31, 
2002).  Prior to the revision, disfiguring scars of the head, 
face and neck were rated as 50 percent disabling with 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  A 30 
percent rating was assigned for severe scar, especially if it 
produced a marked or unsightly deformity of eyelids, lips or 
auricles.  A moderately disfiguring scar was rated as 10 
percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2005).

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation. Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  [emphasis 
added]

The Board finds that the evidence is not sufficient to allow 
proper evaluation of the claim for a higher rating for the 
basal cell carcinoma on the nose with squamous cell carcinoma 
of the left check and actinic keratoses of the face.  In an 
informal hearing presentation dated in September 2006, the 
veteran's representative noted that photographs of the 
veteran's scars were requested but were not included within 
the claims folder for review.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, when rating a disfigurement of the 
head, face or neck, the VA must take into consideration 
unretouched color photographs.  See Note (3).  The report of 
a VA examination which was conducted in March 2006 did not 
include any photographs.  In the body of the examination 
report, it was noted that "A photograph has been 
requested," and later in the report the examiner said 
"Please see photograph."  It is unclear whether a 
photograph of the veteran's scars was ever taken, and in any 
event, no photograph was ever added to the claims file.  
Although the claims file contains older photographs taken in 
2004, the veteran has had additional surgeries since that 
time, and those older photographs do not reflect the current 
severity of the disorder.  The law requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

On September 14, 2006, additional evidence was received at 
the Board, without a waiver.  That evidence can not be 
considered in the first instance by the Board.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should contact the VAMC to 
determine whether or not photographs of 
the veteran's face were taken in 
connection with a VA examination 
conducted in March 2006.  If so, the 
photographs should be obtained and added 
to the claims file.  If no photographs 
were taken, or they cannot be located, 
the veteran should be afforded an 
appointment at the VAMC in order to 
obtain color photographs of the facial 
scars.  The photographs should then be 
associated with the claims file.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim, 
considering the evidence received at the 
Board on September 14, 2006.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


